PRETTYMAN, Circuit Judge.
This matter is closely akin to the cases known here as the Coastal Bend cases,1 decided June 7, 1956. The factual background recited in the opinion in those cases need not be repeated here. There is a difference. In those cases the petitioners-appellants were UHF licensees complaining of pending grants of VHF licenses in their areas. In the present cases the petitioners, also UHF licensees, are complaining of the allocation of a VHF channel (Channel 10) to a community in their area. The Coastal Bend cases concerned licenses; the present cases concern a channel assignment.
Upon a preliminary consideration of Greylock’s motion to that effect we stayed the Commission’s order so as to preserve, in view of the patently impending damage, the existing status of affairs until the controversy could be briefed and argued and considered by us in due course.2
Petitioner Greylock owns and operates a UHF television station at North *729Adams, Massachusetts, with its transmitter on Mount Greylock in Massachusetts, to the east of the Albany-Troy-Schenectady area. Petitioner Van Curler owns a UIIF license for operation in Albany but was not operating at the time of the proceedings in this court. Intervenor Hudson Valley owns and operates a UHF station in Albany. It petitioned the Commission to amend its Table of Assignments of television channels so as to assign Channel 10 to a small community, Vail Mills, northwest of Schenectady. 'The requested assignment met the Commission’s engineering requirements as to distances, etc.3 After prolonged rule-making proceedings the Commission issued the order here under review, granting the allocation.
The Sixth Report of the Commission,4 which is the presently outstanding basis for the allocation of television channels, was an amendment, pursuant to a rule-making proceeding, of Section 3.606 of the Commission’s Rules and Regulations. It provided a Table of Assignments,5 specifying channels and their community locations, and contained a long explanation of the principles governing the Assignment Table 6 and explanatory provisions in respect to changes in the Table.7 The Commission specifically called attention to the fact that possible assignments on Channels 2-65 had not been made in the Table,8 announced that it would follow its assignment spacing requirements in future proceedings dealing with amendments to the Table, and made clear that persons wishing to apply for a channel not specified in the Table would be required to secure an amendment to the Table through appropriate rule-making proceedings before submitting an application for a license.9 Thus the Sixth Report contemplated and provided for not only a present Table of Assignments but also future amendments to that Table by the assignment of additional channels to communities under specified rules and policies.
The procedure outlined in the Sixth Report was followed in the present matter. An application for a rule-making proceeding to amend the Table of Assignments by the additional assignment of Channel 10 to Vail Mills was made, the procedure prescribed by the Administrative Procedure Act for rule-making was followed, and the Table of Assignments was amended by the order here under review.
In its report and order the Commission recited that the proposed assignment was consistent with its rules and the principles of its present television allocations, and that it would not be justified in withholding action which would bring additional service to a significant number of people. It said Channel 10 at Vail Mills would represent a second service to an appreciable percentage of the families in the area and a first service to a significant number of families. Since this was a rule-making and not an adjudicatory proceeding, the Commission was required to make merely “a concise general statement of their [i. e., the rules’] basis and purpose.”10
The grant of a license on the newly assigned channel is not before us, no application for a license having even been filed as yet, so far as this record shows. The matter before us is solely a rule-making.
Since the Commission did not summarily depart from established principles or program, but on the contrary followed a course clearly anticipated and provided for in its basic Sixth Report, its action can in no sense be deemed arbitrary or capricious. Since all procedural requirements as to rule-making proceed*730ings were met, no defect in the order appears in that respect. The conclusion reached by the Commission is clearly stated. The basis and purpose of the order are ample and understandably, even though succinctly, stated and are within the considerations prescribed by the statute as criteria for Commission action.11 The order is also consistent with the provisions of the act dealing with the distribution of licenses.12 The given reasons are rational and support the conclusion. Having reached the foregoing conclusions the function of the court is at an end in a case such as this.
Petitioners urge that the action of the Commission is invalid because during the course of this proceeding the Commission received and listened to, ex parte, representatives of the Columbia Broadcasting System. But it appears that these calls and conversations were in regard to the nation-wide intermixture problem, concerning which the Commission was seeking all sorts of advice and information preparatory to setting up a general nation-wide rule-making proceeding to deal with intermixture. We find nothing improper or erroneous in the Commission’s consideration of these interviews as depicted in this record.
Affirmed.

. 98 U.S.App.D.C. 251, 234 F.2d 686.


. See opinion on Intervenor’s Motion to Keconsider and Vacate Stay, Greylock. Broadcasting Co. v. United States and Federal Communications Comm’n, 1956, 97 U.S.App.D.C. 414, 231 F.2d 748.


. Sac. 3.610, 47 C.F.R. § 3.610, 1 Pike & Fischer Radio Reg. 53 :610.


. Adopted April 11, 1952,1 Pike & Fischer Radio Reg. 91:599 et seq.


. Report §§ 248-982.


. Report §§ 63-200.


. Report §§ 201-214.


. Report § 29.


. Report § 201.


. Section 4(b)-, Administrative Procedure Act, 60 Stat. 238 (1946), 5 U.S.C.A. § 1003(b).


. 48 Stat. 1082 (1984), as amended, 47 U.S.O.A. § 303(g) and (r).


. 48 Stat. 1083 (1934), as amended, 47 U.S.C.A. § 307(b).